In this action for the recovery of money loaned judgment went for plaintiffs and defendant appeals.
[1] It is contended that the superior court was without jurisdiction of the cause, upon the theory that the evidence disclosed that the amount loaned was but $250, and that this sum was less than $300, the latter amount representing the limit of the jurisdiction of the superior court. The complaint alleged, however, that one of the plaintiffs had loaned to defendant the sum of $325. That allegation fixed the jurisdiction in the superior court (Dashiell v. Slingerland, 60 Cal. 653).
Appellant pleaded the bar of the statute of limitations. The court found against him on the question. He now insists upon the point, but it is plain that the finding is amply supported by the evidence.
Judgment affirmed. Appellant is fined the sum of twenty-five dollars for the prosecution of a frivolous appeal.
Craig, J., and Thompson (Ira F.), J., concurred.
A petition by respondents to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on July 18, 1929.
Preston, J., dissented. *Page 73